Order, Supreme Court, Bronx County (Judith Lieb, J), entered May 30, 2006, which denied and dismissed petitioner’s application for a writ of habeas corpus, unanimously affirmed, without costs.
On December 13, 2005, respondent Division of Parole requested an adjournment of petitioner’s final parole revocation hearing. When the court proposed adjourning the hearing to January 9, 2006, petitioner’s counsel informed the court he would be away that week, and did not object when the court stated that the next available date was January 30 and that the 21-day period from January 9 to January 30 would be charged to petitioner. Accordingly, petitioner’s claim that the 21-day period was improperly excluded in determining whether his final hearing was held within 90 days of his waiver of his right to a preliminary hearing, is unpreserved (see People ex rel. Williams v Allard, 19 AD3d 890 [2005]), and we decline to review it. Concur—Mazzarelli, J.P., Catterson, McGuire, Acosta and Renwick, JJ.